Exhibit 10.4

SEATTLE GENETICS, INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

[Name of Director]

[Title]

[Company Name]

[Address]

Dear [Name]

You have been granted an option to purchase Common Stock of Seattle Genetics,
Inc. (the “Company”) as follows:

 

Date of Grant

  

Vesting Commencement Date

  

Exercise Price per Share

  

Total Number of Shares Granted

  

Type of Option

   Nonstatutory Stock Option

Expiration Date

  

Vesting Schedule:

   This Option may be exercised, in whole or in part, in accordance with the
following schedule: One hundred percent (100%) of the total number of shares
subject to the Option shall vest on the day before the first anniversary of the
date of grant of the Option, provided that Optionee does not experience a
Termination of Employment before such date.

Termination Period:

   This Option may be exercised for 90 days after Optionee’s Termination of
Employment, or such longer period as may be applicable upon the death or
disability of Optionee as provided in the Stock Option Agreement, but in no
event later than the Expiration Date as provided above.

 

1



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Amended and Restated 2007 Equity Incentive Plan and
the Stock Option Agreement, all of which are attached and made a part of this
document.

 

OPTIONEE       SEATTLE GENETICS, INC.

 

    By:  

 

[Name]     Name:   Clay B. Siegall, Ph.D.     Title:   President & CEO

[SSI Number]

      Social Security Number      

 

2



--------------------------------------------------------------------------------

SEATTLE GENETICS, INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (the “Agreement”) dated [Date] (“Grant Date”)
between Seattle Genetics, Inc., a Delaware corporation (the “Company”), and
[Name] (“Optionee”), is entered into as follows:

WITNESSETH:

WHEREAS, the Company has established the Amended and Restated 2007 Equity
Incentive Plan (the “Plan”); and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
Optionee shall be granted an option under the Plan as hereinafter set forth;

The parties hereby agree that the Company grants, effective as of the Grant
Date, Optionee a Nonstatutory Stock Option (this “Option”) to purchase
                 shares of its $0.001 par value Common Stock (the “Shares”) upon
the terms and conditions set forth in this Agreement.

1. Plan Award. This Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

2. Exercise Price. The exercise price applicable to this Option (meaning, the
price Optionee must pay in order to purchase any Shares hereunder) shall be
[$00.00] per Share.

3. Vesting and Exercise of Option. Subject to Optionee’s not experiencing a
Termination of Employment during the following vesting period, Optionee shall
vest in and earn the right to exercise this Option as follows: One hundred
percent (100%) of the total number of shares subject to the Option shall vest on
the day before the first anniversary of the Grant Date of the Option. This award
may be exercised in whole or in part.

In the event of a Change in Control (as defined in the Plan), the vesting of
this Option (if this Option is outstanding at such time) shall be accelerated in
full such that Optionee shall have the right to exercise this Option for all of
the Shares subject to this Option immediately prior to the effective time of the
Change in Control.

4. Expiration. This Option will expire ten (10) years from the Grant Date,
unless sooner terminated or canceled in accordance with the provisions of the
Plan. This means that (subject to the continuing service requirement set forth
in Section 3 above and subject to earlier termination upon certain other events
as set forth in the Plan) this Option must be exercised, if at all, on or before
[Expiration Date] (the “Expiration Date”). If this Option expires on a stock
exchange holiday or weekend day, this Option will expire on the last trading day
prior to the holiday or weekend. Optionee shall be solely responsible for
exercising this Option, if at all, prior to its Expiration Date. The Company
shall have no obligation to notify Optionee of this Option’s expiration.

 

3



--------------------------------------------------------------------------------

5. Exercise Mechanics. This Option may be exercised by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The Exercise Notice must be accompanied by the payment of the full
Option exercise price of such Shares. Exercise shall not be deemed to have
occurred unless and until Optionee has delivered to the Company (or its
authorized representative) an approved notice of exercise, full payment of the
exercise price for the Shares being exercised and payment of any applicable
withholding taxes in accordance with Section 8 below. Payment of the Option
exercise price may be in cash (including check or wire transfer); through an
approved cashless-brokered exercise program; with shares of the Company’s Common
Stock (subject to the Company’s discretion to withhold approval for such payment
method at any time); cashless “net exercise” arrangement pursuant to which the
Company will reduce the number of Shares issued upon exercise by the largest
whole number of Shares having an aggregate fair market value that does not
exceed the aggregate exercise price, provided the Company shall accept a cash or
other payment from Optionee to the extent of any remaining balance of the
exercise price not satisfied by such reduction in the number of whole Shares to
be issued; or a combination thereof to the extent permissible under Applicable
Law; provided, however, that any permitted method of payment shall be in strict
compliance with all procedural rules established by the Board.

6. Termination of Employment. All rights of Optionee in this Option, to the
extent that it has not previously become vested and been exercised, shall
terminate upon Optionee’s Termination of Employment except as set forth in this
Section 6. The portion of the Option that relates to any Shares that were
unvested and unexercisable as of the date of Optionee’s Termination of
Employment shall terminate and expire effective immediately upon such date. With
respect to the vested and exercisable portion of the Option, and subject to the
final sentence of this Section 6:

(i) In the event of Termination of Employment other than as a result of
Optionee’s death or disability, Optionee shall have 90 days from the date of
such Termination of Employment to exercise the Option as to the Shares subject
to the Option that were vested and exercisable as of the date of Termination of
Employment; provided that if during any part of such 90-day period, the Option
is not exercisable because the issuance of the Shares would violate the
registration requirements under the Securities Act, the Option shall not expire
until the Option shall have been exercisable for an aggregate of 90 days after
the date of Termination of Employment; provided further that if during any part
of such 90-day period, the Shares issued upon exercise of the Option may not be
sold because Optionee has material nonpublic information regarding the Company
or is otherwise subject to a trading blackout period under the Company’s Insider
Trading Policy, the Option shall not expire until Optionee shall have had an
aggregate of 90 days after the date of Termination of Employment during which
Optionee can sell the Shares without being subject to such restrictions arising
under insider trading laws or Company policy; and provided further that
notwithstanding the foregoing, in no event may this Option be exercised more
than one year after the date of Termination of Employment;

 

4



--------------------------------------------------------------------------------

(ii) In the event of Termination of Employment as a result of Optionee’s
disability (including a Total and Permanent Disability), Optionee shall have 12
months to exercise the Option as to the Shares subject to the Option that were
vested and exercisable as of the date of Termination of Employment;

(iii) In the event of Termination of Employment as a result of Optionee’s death
or in the event of Optionee’s death within three months following Optionee’s
Termination of Employment, Optionee shall have 12 months following the
Optionee’s death to exercise the Option as to the Shares subject to the Option
that were vested and exercisable as of the date of death or, if earlier, the
date of Termination of Employment; and

Notwithstanding the above, in no event may an Option be exercised, even as to
vested and otherwise exercisable Shares, after the Expiration Date set forth in
Section 4 above.

7. Transferability. This Option generally is not transferable by Optionee
otherwise than by will or the laws of descent and distribution, and is
exercisable only by Optionee during Optionee’s lifetime; provided, however, that
this Option may be transferred by instrument to an inter vivos or testamentary
trust in which the Option is to be passed to beneficiaries upon the death of the
trustor (settlor) or by gift or pursuant to domestic relations orders to
“Immediate Family Members” (as defined below) of the Optionee. “Immediate
Family” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law (including
adoptive relationships), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Optionee) control the management of assets, and any other entity in which these
persons (or the Optionee) own more than fifty percent of the voting interests.

8. Tax Matters. Regardless of any action the Company takes with respect to any
or all income tax, social security, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), Optionee acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by him or her
is and remains Optionee’s responsibility and that the Company (i) makes no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this Option, including the grant, vesting
or exercise of this Option, the subsequent sale of Shares acquired pursuant to
such exercise and receipt of any dividends; and (ii) does not commit to
structure the terms or the grant or any aspect of this Option to reduce or
eliminate Optionee’s liability for Tax-Related Items. If Optionee is subject to
certain withholding requirements, then prior to the exercise of this Option,
Optionee shall pay or make adequate arrangements satisfactory to the Company to
withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee’s wages or other cash compensation paid to Optionee by the Company or
from proceeds of the sale of Shares. Alternatively, or in addition, if
applicable and permissible under Applicable Laws, the Company may (but shall not
be obligated to): (1) sell or arrange for the sale of Shares that Optionee
acquires to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in Shares,

 

5



--------------------------------------------------------------------------------

provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum withholding amount. In addition, if applicable, Optionee
shall pay the Company any amount of Tax-Related Items that the Company may be
required to withhold as a result of Optionee’s participation in the Plan or
Optionee’s purchase of Shares that cannot be satisfied by the means previously
described, and if Optionee does not otherwise so pay the Company, then the
Company may withhold amounts from Optionee’s cash compensation to satisfy such
withholding obligation. The Company may refuse to honor the exercise and refuse
to deliver the Shares if Optionee fails to comply with Optionee’s obligations in
connection with the Tax-Related Items (including if Optionee’s cash compensation
is not sufficient to satisfy such obligations). Although Optionee is being
provided in the Plan prospectus a description of certain tax consequences of
transactions related to the Option, Optionee remains responsible for all such
tax consequences and the Company shall not be deemed to provide any individual
tax advice with respect thereto.

9. Optionee Acknowledgements. By accepting the grant of this Option, Optionee
acknowledges and agrees that the Plan is established voluntarily by the Company,
it is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time unless otherwise provided in the Plan or
this Agreement. Optionee acknowledges that all decisions with respect to future
grants, if any, will be at the sole discretion of the Company. Optionee’s
participation in the Plan shall not create a right to his or her continued
service as a Director. This Option shall not be part of calculating any
severance, resignation, termination, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
insofar as permitted by law. In the event that Optionee is not an employee of
the Company, this Option grant will not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary or Affiliate of the
Company. Optionee acknowledges that the future value of the underlying Shares is
unknown, may increase or decrease in the future, and cannot be predicted with
certainty. In consideration of the grant of this Option, no claim or entitlement
to compensation or damages shall arise from termination of this Option or
diminution in value of this Option or Shares purchased through exercise of this
Option resulting from Optionee’s Termination of Employment by the Company (for
any reason whatsoever and whether or not in breach of Applicable Laws).

10. Data Transfer. Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this document by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that the Company, its Affiliates and its Subsidiaries hold
certain personal information about Optionee, including, but not limited to,
name, home address and telephone number, date of birth, social security number
(or other identification number), salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, exercised, vested,
unvested or outstanding in Optionee’s favor for the purpose of implementing,
managing and administering the Plan (“Data”). Optionee understands that the Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Optionee’s country or elsewhere and that the recipient country may have
different data privacy laws and protections than Optionee’s country. Optionee

 

6



--------------------------------------------------------------------------------

may request a list with the names and addresses of any potential recipients of
the Data by contacting the Stock Plan Administrator. Optionee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Optionee’s participation in the Plan, including any requisite transfer of such
Data, as may be required to a broker or other third party with whom Optionee may
elect to deposit any Shares acquired upon the exercise of this Option. Optionee
understands that Data will be held only as long as is necessary to implement,
administer and manage participation in the Plan. Optionee may, at any time, view
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data or refuse or withdraw the
consents herein, in any case without cost, by contacting the Stock Plan
Administrator in writing. Optionee understands that refusing or withdrawing
consent may affect Optionee’s ability to participate in the Plan. For more
information on the consequences of refusing to consent or withdrawing consent,
Optionee may contact the Stock Plan Administrator at the Company.

11. Copies of Plan Materials. Optionee acknowledges that Optionee has received
copies of the Plan and the Plan prospectus from the Company and agrees to
receive stockholder information, including copies of any annual report, proxy
statement and periodic report, from the Company’s website at
http://www.seagen.com. Optionee acknowledges that copies of the Plan, Plan
prospectus, Plan information and stockholder information are also available upon
written or telephonic request to the Stock Plan Administrator.

12. Entire Agreement; Plan Controls. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Agreement is governed by the laws of the state of Delaware. In
the event of any conflict between the terms and provisions of the Plan and this
Agreement, the Plan terms and provisions shall govern. Capitalized terms used
but not defined in this Agreement or the Notice of Stock Option Grant attached
to this Agreement have the meanings assigned to them in the Plan. Certain other
important terms governing this Agreement are contained in the Plan.

 

7



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Amended and Restated 2007 Equity Incentive Plan (the
“Plan”) and this Stock Option Agreement (the “Agreement”). Optionee has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement. Optionee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement.

 

OPTIONEE       SEATTLE GENETICS, INC.

 

    By:  

 

[Name]     Name:    Clay B. Siegall, Ph.D.     Title:    President & CEO

 

     

CONSENT OF SPOUSE

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Agreement. In consideration of the Company’s
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Agreement, the undersigned hereby agrees to be irrevocably bound by the
terms and conditions of the Plan and this Agreement and further agrees that any
community property interest shall be similarly bound. The undersigned hereby
appoints the undersigned’s spouse as attorney-in-fact for the undersigned with
respect to any amendment or exercise of rights under the Plan or this Agreement.

 

 

Spouse of Optionee

 

8



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

To:    Seattle Genetics, Inc. Attn:    Stock Option Administrator Subject:   
Notice of Intention to Exercise Stock Option

This is official notice that the undersigned (“Optionee”) intends to exercise
Optionee’s option to purchase              shares of Seattle Genetics, Inc.
Common Stock, under and pursuant to the Company’s Amended and Restated 2007
Equity Incentive Plan and the Stock Option Agreement dated                     ,
as follows:

 

Grant Number:  

 

 

Date of Purchase:

 

 

 

Number of Shares:

 

 

 

Purchase Price:

 

 

 

Method of Payment of Purchase Price:

 

 

 

Social Security No.:

 

 

 

The shares should be issued as follows:

 

Name:  

 

  Address:  

 

   

 

   

 

  Signed:  

 

  Date:  

 

 

 

9